391



          OFFICE   OF THE ATI’ORNEY    GENERAL      OF TEXAS
p                             AUSTIN




    EonorablrJ, PI.~IllIaa~
    Countr Auditor
    TarraRtCOuntl~
    Tort IYorih,Tans
    Dear Sir8




                                                 beam reoolredand
    oareihllycons1                                 Ye quote froa your
    requestas 1011
                                        p as to tilelegality
                                        ot the furant  County
                                         l?atIonal OoarentIons.
                                        hat wo oan appropriate
                                       d appreolatoterr nmoh
                                       Ing 05 the above,


                          I 11 Texas   Jurlsprudonoe,    pager   563-k-5,

                                bring oo&ponoat parts of tho
        atate,  have no power or duties lxoopt thoro rhfoh
        ero olearlFset forth and dothod      In the ro~tltri-
        tIon and statutes.   The ststutos   have alearly dc
        rlned the pmars,   prosorlbsd   the dntlos,and iapoaed
        the 11ab111ti.8oi tho oommIssiormrs"     mirts,    ths
        aedIt2m through whloh th0 dlfYWant OOtKtties aOt,
        and iron those statutrsmust 00100all the luthorlt7
        vested ia the oouatlms.   . . .
Eoaorablot. P. Wivillfa&s,
                        Page 2


                    =.      .   .     Oomaiasioaors~        oourts     lr o       oourts of
            lImIted         jurlsdiotioo         ln that their adhorlly  ox-
            tends only to mttors                  pertainlag to thr &rneml
            w0irtkr0 0r tha                r08p00tim        00pnti08        MQ     th8t
            said    paror           are   only   thoeo rxprossly            or    lmplledly
            conferred apoa then bf law, that                         is, by tho 00s.
            8titdi0a            uta    8taut88     0r   the   8t-b.~

          An oifloor aa aot~olalmor roaoh MT Moses rith-
oat a law aathorlsiaghL to do so, and oleuly ltr lr & $ h o
roast to whloh hs is oatltled. 3b Texas Sorlspradonoo,p.
511 Olpelos 1. Fkrrls Oouaty, 298 8, 1. U7; Binford t.
Rob la son,         24b 9.          81. 807.

                    This dopartmat               has rspeatedly            held    that     eom&asiom-
o r a oto ur h
             tsto no sr r tJ~@D
                              ty
                               o lxpend oounty hnds to w
lXP=SOS  0r 00tlntr 0rr       hh   in lttedli ooQ7artIonsboo*uso
Sam0 Is not:=obantjr     WI@ a aas* and therm3 8 a0 8tatu:oryor
oonstitutlonal   authorityto psi ssm. See ConCorm           Opfnioa
So. 2018, datod April 2, ,1919,rrlttoabr BoaorebloJohn
xanou    As818t~t,.,Atto~o~      Caneral, re00N6d   ia Vol. 52,
pages        5&2.3-4,’ CqM;yaee                  Oplnioas     ot     the    Attoraoy        General
0r    T~XWS.

          OpiaIoaRo. o-810 of this bsparkuoat held8 that ax-
ponses or attondl~ or?Ioors~oonteationsaro not aeoossary
In tha propr and legal.oonduot of 0ouat;l bril008 and that
ooamIssIoaerst                  courts    have no autborit~            to lxp*afl sooaty
run48 ror suoh purposes.
          OpiafoaRo. O-2217 ot this dopsrtmenthold& that
payaeat or the trs+elIngexponsasof a owmIsslcmers~ court
In attendlqga meDIng of the State Hlghre~ OomaIssfo~with
rororenoo to designation and lottiagoi ooatraots on stat.0
hIghnay I8 an illegalexp0naitute.
         OpInIoaHo. 0-4b23 or khls dopartaoat holds that
0    00ml     iegauy pan the 0~~808
                   0mft0t               or 6 e0my    0rfl0ial
or m Iadlrldualwhloh uoro Iaournd Ia attoodlag oIrflI~
dbr058e5dia8,   ~4 P. B. I. 0i~iii~   dOrOn    80h00b.

          Opinion ITo,O-@t27 or this drpartmont holds,MOW
other thfags, that tho eomissIoaer8*  oouH or Dallas COW&r
was not authorire to rrpen4oouatyruads ror payaeat or
tnrollag            lxpem~sm or the ooontr                jud l to attand                 a nntIoaa1
llrlll8a           dorena  oaatentfoa held                is 8 8.tfr0mi8.




                                                                                                         P
Bonorabloa. Y. Sfllisw, Pyo )


          ArCIalr Ul?b Tanoa~s Ansstatsd Tons Qiril Zkt-
utes, doals with fovmIL emeers la uoootiosof 320,000
end not loss than 220 Ooo Iababitants,(agpllwtbloto 'krz*nt
Cowtp-gopelatfon             22),52l,
                                   to the 1940 tadoral
                                          ao#rdltq
oe~usf--bbls *otIolr havrtw, doos not rothabe   ths ssm-
aissioaars~         ooart   of   4trmat    County    to expsnl    esaaty   imils
       au%         of trrroeling    oxpmies     or   the   juvon3.1~  4eparbmea*


              ye hare nob roua4         any 8kWte  or other authority
aotborlaingthe wt                   by Tarmat County oi the lr@noes
Inquiredabout.
              It     Is oar ogiaiapthea the oolnnlssioaurs*
                                                         ooura or
‘ECrraat   Uounty       Is not authorlaed       to   on;nad ooenty itlnds     rer
the purpoassinquiredabout,